In re Cosma, Paul Damian; applying for writ of certiorari and/or review, prohibition *91and mandamus; to the Court of Appeal, Fifth Circuit, No. 85-C-555; Parish of Jefferson, 24th Judicial District Court, Div. “J”, No. 298-288.
Writ granted. The trial judge’s refusal to allow defendant to introduce evidence in support of the reconventional demand is reversed and set aside. Further, trial proceedings are to be conducted in accordance with law.
WATSON, J., concurs, but is reluctant to interfere with the trial court’s rulings on evidentiary matters in a trial in progress.